Citation Nr: 1044400	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  98-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for nicotine dependence. 

2.  Entitlement to service connection for atherosclerotic 
peripheral vascular disease (PVD). 

3.  Entitlement to service connection for coronary artery 
disease. 

4.  Entitlement to an initial compensable evaluation for chronic 
obstructive pulmonary disease (COPD). 

5.  Entitlement to an initial compensable evaluation for chronic 
maxillary and ethmoid sinusitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision, by the Detroit, 
Michigan, RO.  In September 1999, the Veteran appeared and 
offered testimony at a hearing before a hearing officer at the 
RO.  A transcript of that hearing is of record.  

In January 2002, the Board remanded the case to the RO for 
further evidentiary development.  

By a rating action in September 2005, the RO granted service 
connection for chronic maxillary and ethmoid sinusitis and 
chronic obstructive pulmonary disease (COPD), each evaluated as 
noncompensably disabling, effective from January 23, 1997.  The 
Veteran has also appealed for higher ratings for these 
disabilities.  

(The issues of entitlement to service connection for 
atherosclerotic peripheral vascular disease, a compensable 
evaluation for chronic maxillary and ethmoid sinusitis and a 
compensable evaluation for COPD are addressed in the remand that 
follows the decision below.)




FINDINGS OF FACT

1.  The Veteran filed his claims for service connection in August 
1997.  

2.  The evidence is in relative equipoise as to whether the 
Veteran acquired nicotine dependence during active military 
service; since 1992, his dependence has been in remission.  

3.  The Veteran's coronary artery disease is, as likely as not, 
caused by years of smoking due to his nicotine dependence.  


CONCLUSIONS OF LAW

1.  The Veteran likely has nicotine dependence in remission that 
is the result of disease incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1997).  

2.  The Veteran's coronary artery disease is likely the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 (2010); 
38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The Veteran served on active duty in May 1969 to March 1971.  The 
service treatment records (STRs) are essentially silent with 
respect to any diagnosis, complaint, or abnormal finding 
pertaining to the Veteran's cardiovascular health or any 
cardiovascular disease.  The STRs do not reflect any nicotine use 
or dependence.  On discharge examination in August 1969, clinical 
examination revealed a normal chest, heart, and vascular system.  
A chest X-ray was essentially negative.  

The Veteran's claim of entitlement to service connection for 
disabilities related to smoking (VA form 21-4138) was received in 
September 1997.  In a statement in support of the claim, dated in 
August 1997, the Veteran indicated that he smoked only one pack 
of cigarettes per day prior to entering the Navy; however, during 
his tours of duty, he smoked 3 packs per day.  He stated that, 
after service, he smoked approximately 2 1/2 to 3 packs of 
cigarettes per day.  The Veteran indicated that he finally 
stopped smoking in October 1992 when he was diagnosed with 
cancer.  

Submitted in support of the Veteran's claim was a private 
hospital report, which reflects that the Veteran was admitted to 
Fairview General Hospital in August 1997 with complaints of chest 
pain on and off over the last few weeks.  He was diagnosed with 
mild coronary artery disease.  

A VA examination report dated in May 2003 noted a past medical 
history of coronary artery disease.  It was also reported that 
the Veteran quit smoking in 1992; he smoked approximately 2 1/2 
packs a day for 26 years.  The pertinent diagnoses were coronary 
artery disease and history of smoking.  The examiner stated that 
the Veteran had multiple risk factors for coronary artery 
disease, including hypertension and smoking; therefore, he 
concluded that it was not as likely as not that the exposure to 
chemicals and oil played a significant role in the Veteran's 
coronary artery disease.  

The Veteran underwent a psychological evaluation in August 2004.  
At that time, the Veteran reported that he increased smoking from 
1 pack per day to 3 packs per day while in the military.  The 
Veteran indicated that he smoked cigarettes and drank coffee in 
order to stay awake while aboard ship.  The Veteran indicated 
that he enjoyed smoking.  The Veteran described his behavior as 
chain smoking and reported persistent desire prior to 1992.  He 
did not avoid flying or participating in activities in order to 
smoke.  Negative consequences included lots of coughing and 
fluids when he smoked.  The Veteran reported that ulcerative 
sores, smooth and white tongue were discovered in 1992 when he 
was treated for a cyst in his ear, which is when the Veteran 
listened to a doctor's recommendation that he stop smoking 
cigarettes.  The examiner stated that the amount of influence the 
military has related to the Veteran's smoking habits and medical 
condition, and the cause of the Veteran's problems cannot be 
determined by the present interview.  Following an ENT evaluation 
in August 2004, the impression was chronic maxilla-ethmoid 
sinusitis without evidence of active infection on examination, 
and history of significant cigarette consumption and likely COPD.  

On the occasion of a VA examination in April 2005, the Veteran 
reported smoking 2 to 3 packs of cigarettes per day from the time 
he entered military service until 1992 when he was diagnosed with 
what was thought to be a precancerous oral lesion.  Past medical 
history was notable for coronary artery disease and peripheral 
vascular disease.  The pertinent diagnosis was COPD.  The 
examiner stated that it is more likely than not that the 
Veteran's COPD developed as a result of occupational exposures 
while in the Navy and to his continued smoking after he left the 
Navy.  

A psychological evaluation was also conducted in April 2005.  At 
that time, the Veteran reported that he began smoking prior to 
joining the Navy and quit smoking in 1992 when he was diagnosed 
with early cancer of the tongue and the cheek.  He stated that 
his smoking increased during boot camp, and he noted that later, 
while in the military, cigarettes were "easy to get and very 
cheap."  He reported that off and on the ship, he became bored; 
he stated that he and others would drink coffee and smoke 
cigarettes.  The Veteran indicated that, after service, he 
continued smoking as much as two to three packs a day until he 
became concerned about his health 13 years ago.  The examiner 
stated that, although the Veteran was a light smoker prior to the 
military, he states that the availability of cigarettes, as well 
as the social milieu onboard his ship led him to increase his 
intake.  He reports having smoked for enjoyment and feels that 
his use increased due to boredom.  The examiner stated that there 
was no evidence that the Veteran's smoking was caused by or was 
the result of his military service.  The examiner observed that 
it simply appears to be the case that the Veteran made the choice 
to smoke prior to his military service, chose to continue smoking 
during his military service and, following his discharge, chose 
to continue smoking for another 20 years.  

Following an examination in May 2005, a VA cardiologist reported 
a diagnosis of coronary artery disease.  He stated that it was 
possible that increased difficulty to control hypertension was 
secondary to renal vascular disease.  He stated that 
hypertension, cigarette smoking and hypercholesterolemia were 
risk factors for the Veteran's coronary artery disease.  The 
cardiologist concluded that it was more likely than not that 
nicotine exposure while in service was a contributing factor to 
the coronary artery disease.  In an addendum to the above 
examination, a VA endocrinologist noted that the Veteran clearly 
indicated that he began smoking prior to entering military 
service.  He stated that was as likely as not that the Veteran 
began smoking before he entered military service.  Therefore, the 
examiner concluded that the Veteran may have smoked heavily 
during military service, but it did not cause his coronary artery 
disease; it may have exacerbated it.  

Analysis

Service connection is awarded for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned. If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may be presumed for certain chronic disorders, 
such as cardiovascular renal disease, that became manifest to a 
compensable degree of 10 percent or more within one year 
following qualifying military service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2009)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claim  was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

In addition to the above, the Board notes that in February 1993 
the VA General Counsel issued an opinion instructing when 
benefits may be awarded based upon tobacco use in service.  The 
General Counsel indicated that direct service connection may be 
granted if the evidence shows injury or disability resulting from 
tobacco use in service. VAOPGCPREC 2-93.  In June 1993, the 
General Counsel clarified the February 1993 opinion.  The General 
Counsel stated that the prior opinion did not mean that service 
connection would be established for a disability related to 
tobacco use merely because the affected veteran had smoked in 
service.  Rather, it meant that disability allegedly related to 
tobacco use, if not diagnosed until after service, would not 
necessarily be precluded from the establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate, through competent evidence, that the claimed 
disability resulted from the use of tobacco during service, and 
that the adjudicator must take into consideration the possible 
effect of smoking before and after service.  See 38 C.F.R. 
§ 3.303(d) (service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service).  

In May 1997, the VA General Counsel issued another opinion 
concerning claims for disability or death due to nicotine 
dependence caused by in-service tobacco use.  The General Counsel 
indicated that secondary service connection depends on the 
following:  (1) Whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans benefits; 
(2) whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered the 
proximate cause of disability resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97; see also USB Letter 
20-97-14 (issued by the Acting Under Secretary of VA for 
Benefits, July 24, 1997). Precedent opinions of the General 
Counsel are binding upon the Board under 38 U.S.C.A. § 7104(c).  

The Board also notes that a revision to the law regarding claims 
related to in-service tobacco use, passed by Congress and signed 
by the President as Public Law No. 105-206 on July 22, 1998 (now 
codified at 38 U.S.C.A. § 1103), prohibits service connection for 
death or disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
veteran during the veteran's service.  However, this prohibition 
applies only to claims filed after June 9, 1998.  In the present 
case, the Board notes that Veteran filed this claim in August 
1997, prior to June 9, 1998.  Under these circumstances, the 
Board finds that the 38 U.S.C.A. § 1103 prohibition does not 
apply in this case, and, thus, does not affect the disposition of 
the appeal.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102.  

Nicotine dependence

The Veteran claims that, while he began smoking prior to military 
service, he only smoked one pack of cigarettes per day.  He 
states that he became a heavy smoker in service, smoked 
thereafter, and was eventually diagnosed with and treated for 
many health complaints.  He argues that his long-term use of 
tobacco over many decades led to his heart problems.  

After consideration of all procurable and assembled data, the 
Board finds that service connection for nicotine dependence (now 
in remission) is warranted.  

The Board notes the aforementioned May 5, 1997, VA memorandum 
from the Under Secretary for Health, to the General Counsel, in 
which the Under Secretary for Health affirmed that nicotine 
dependence may be considered a disease. Moreover, paragraph 5 of 
VA USB letter 20-97-14 from the Under Secretary for Benefits, 
addressed to all VBA offices and centers, directs that, in light 
of the opinion of the Under Secretary for Health, the answer to 
all nicotine dependence cases on this issue is that nicotine 
dependence is a disease.  Consistent with the Under Secretary's 
opinion, the Board finds that nicotine dependence is a disease 
for purposes of VA benefits, and that element (1), above, is 
established.  

The Board also finds that the record allows the conclusion that 
the Veteran likely developed a nicotine dependence (recognized as 
a disease by the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV)) in service.  The STRs are negative for any 
mention of tobacco use.  The post-service records, dated many 
years after discharge, do include references to the Veteran 
smoking for a long period of time.  Throughout the record, the 
Veteran has indicated that while he started smoking prior to 
service, he smoked only one pack of cigarettes per day, but 
during and after service, he smoked 3 packs per day.  A VA 
examination was conducted in May 2005 to determine whether such a 
disorder was traceable to the Veteran's military service.  The 
Veteran reported that he began smoking heavily only after he 
entered active duty service in a peer environment.  The examiner 
noted "although the Veteran was a light smoker prior to the 
military, he states that the easy availability of cigarettes, as 
well as the social milieu onboard his ship led him to increase 
his intake."  While the examiner stated that the Veteran's 
smoking was not caused by military service, she agreed and 
confirmed that there was an increase in the Veteran's intake 
during and after service.  It is also noteworthy that VA 
examiners in April 2005 concluded that the Veteran's COPD and 
sinus conditions were caused partly by his smoking while in the 
Navy and his continued smoking after he left the Navy.  Moreover, 
service connection has been granted for COPD and sinus conditions 
based on a finding that those conditions developed as a result of 
military service, including in-service use of nicotine.  

The Board finds that the lay assertions that the Veteran 
developed nicotine dependence during service are corroborated by 
the medical evidence of record.  Therefore, the Board finds that 
element (2), above, to wit, in-service incurrence of nicotine 
dependence, which is a disease, has been established.  The Board 
finds that the Veteran's increased usage during service to be 
significant and supportive of the notion that his dependence on 
nicotine actually started during military service.  Becoming a 
chain smoker as he described is evidence of dependence, which was 
not evident prior to his military service.  Consequently, the 
evidence is in relative equipoise as to whether the Veteran 
acquired nicotine dependence during military service.  



Coronary artery disease

As noted above, the record reflects that nicotine dependence was 
acquired in service, thus, the first requirement under VAOPGCPREC 
19-97 is satisfied.  

The second requirement under VAOPGCPREC 19-97 is a determination 
as to whether nicotine dependence may be considered the proximate 
cause of the claimed disability.  The May 2005 VA examiner opined 
that it was more likely than not that nicotine exposure while in 
service was a contributing factor.  While the examiner, in the 
subsequent addendum, stated that the Veteran's heavy smoking in 
service did not cause his coronary artery disease, he stated that 
it may have exacerbated it.  Significantly, the May 1997 General 
Counsel opinion addressed service connection for disability or 
death attributable to tobacco use subsequent to military service, 
and set out the two part test outlined above: (1) whether the 
claimant acquired a nicotine dependence during military service 
(a medical question), and (2) whether nicotine dependence that 
arose during service may be considered the proximate cause of 
disability or death occurring after service.  

Again, the record reflects that the Veteran acquired nicotine 
dependence during military service, and, the May 2005 VA examiner 
noted that such nicotine dependence continued to be active until 
1992.  Accordingly, the Veteran's post-service cigarette smoking 
is clearly attributable to his nicotine dependence acquired in 
service.  Moreover, the May 2005 VA examiner's opinion indicates 
that nicotine dependence acquired in service was, at least as 
likely as not, the cause of the coronary artery disease.  

Under the circumstances of this case, and with resolution of 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for coronary artery disease as secondary to 
nicotine dependence is warranted.  


ORDER

Service connection for nicotine dependence in remission is 
granted.  

Service connection for coronary artery disease as secondary to 
nicotine dependence is granted.  


REMAND

As noted above, a determination as to whether service connection 
for disability or death attributable to tobacco use subsequent to 
military service should be established on the basis that such 
tobacco use resulted from nicotine dependence arising in service, 
and therefore is secondarily service-connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following two questions: (1) whether the claimant acquired a 
dependence on nicotine in service; and (2) whether that 
dependence may be considered the proximate cause of disability or 
death resulting from the use of tobacco products by the claimant.  
If each of these two questions is answered in the affirmative, 
service connection should be established on a secondary basis.  
VAOPGCPREC 19- 97.  

In this case while the Board has determined that nicotine 
dependence was acquired in service, a medical opinion is 
necessary to determine whether post-service usage of tobacco 
products until 1992 was the cause of the Veteran's claimed 
peripheral vascular disease.  VAOPGCPREC 19-97.  With regard to 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a claimant continued to use 
tobacco products following service, it must be considered whether 
there was a supervening cause of the claimed disability that 
severs the causal connection to the service-acquired nicotine 
dependence.  Id.  

The pertinent issue is whether the Veteran's cigarette smoking 
during active military service caused the peripheral vascular 
disease.  The effect of cigarette smoking at various times on an 
individual's health is a medical determination that the Board may 
not make.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the 
RO denied the Veteran's claim for peripheral vascular disease 
based on an April 2005 VA examination report, which indicated 
that there was not clinically significant peripheral vascular 
disease to be identified by symptoms or by vascular examination.  
The examiner concluded that, because the Veteran does not have 
any clinically significant peripheral vascular disease, it was 
unlikely that the Veteran's complaints of peripheral vascular 
disease had its etiology as a result of his military service, 
including his in-service use of nicotine.  However, a private 
treatment report dated in February 2005 shows a definite 
assessment of peripheral vascular disease.  A private hospital 
report, dated in July 2006, reflects a final diagnosis of 
peripheral vascular disease.  Clearly, this private treatment 
evidence tends to show that the Veteran has a diagnosis of 
peripheral vascular disease.  

Because of the conflict of medical evidence with regard to 
question of whether the Veteran has peripheral vascular disease, 
it is necessary to have a medical specialist examine the Veteran 
and express an opinion as to whether the Veteran in fact has 
peripheral vascular disease and, if so, whether such disease is 
secondary to the service-connected nicotine dependence.  38 
C.F.R. § 3.159(c) (4).  

With respect to the claims for higher initial ratings, the Board 
finds that VA examinations are needed to determine the current 
severity of the service-connected sinus condition and COPD.  In 
this regard, the record reflects that the Veteran was last 
afforded VA sinus and respiratory examinations in April and June 
2005, respectively.  On his substantive appeal, received by the 
RO in March 2006, the Veteran indicated that the aforementioned 
service-connected disabilities had increased in severity since 
the 2005 VA examinations.  Given the reported worsening of the 
Veteran's symptoms since his April and June 2005 VA examinations, 
the Board finds that new VA examinations are necessary in order 
to decide the Veteran's claims.  See 38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159(c) (4) (2007).  See also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The AOJ should contact the Veteran and 
obtain the names, addresses and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, who treated the 
Veteran for peripheral vascular disease, 
COPD, or sinusitis.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AOJ cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be notified 
of any unsuccessful efforts in order to 
allow him the opportunity to obtain and 
submit those records for VA review.  

2.  The Veteran should then be afforded an 
appropriate VA examination to determine 
whether he has peripheral vascular disease.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in detail.  
If peripheral vascular disease is 
diagnosed, the examiner should opine as to 
whether it is at least as likely as not 
that the disability was caused or made 
chronically worse by the Veteran's earlier 
cigarette use due to nicotine dependence.  
The examiner must provide a complete 
rationale for any opinion given.  

3.  The Veteran should also be afforded VA 
examination(s) to determine the extent of 
his ethmoid sinusitis and COPD.  The claims 
file should be made available to the 
examiner(s) prior to the examination.  
Specifically, the examiner is asked to 
comment on whether the Veteran has three or 
more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic 
treatment (lasting four to six weeks); or 
three to six non-incapacitating episodes 
per year of sinusitis characterized by 
headaches, pain and purulent discharge or 
crusting.  All pertinent symptomatology and 
findings should be reported in detail.  
With respect to COPD, any indicated 
diagnostic tests and studies, including 
PFTs, should be accomplished.  The examiner 
should specifically indicate values of FEV-
1, FEV-1/FVC, DLCO (SB) both pre- and post-
brochodilation as well the maximum exercise 
capacity.  The examiner is also asked to 
specifically note whether the Veteran's 
service-connected COPD is manifested by any 
of the following symptoms:  cor pulmonale, 
right ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac 
catheterization), any episodes of acute 
respiratory failure, or if the Veteran 
requires outpatient oxygen therapy.  

4.  If any action is not undertaken as 
requested above, or is done in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the AOJ 
should readjudicate the claims remaining on 
appeal, in light of all pertinent evidence 
and legal authority.  If any decision 
remains adverse to the Veteran, both he and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case should 
be returned to the Board for the purpose of appellate 
disposition, if indicated.  By this remand, the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  No action is required of the Veteran 
until he is notified.  The purposes of this remand are to further 
develop the record and to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


